PER CURIAM.
This is an appeal by the defendant below from a conviction for robbery. It is contended by the appellant that the trial court erred in refusing to grant a new trial on the ground that the prosecutor, in argument of the cause, made reference to the failure of the defendant to testify in his own behalf. On examining the record we are not pursuaded that the language used by the prosecutor in argument was such as to contravene the direction of the statute (§ 918.09 Fla.Stat., F.S.A.). Moreover, it does not appear that timely objection was made thereto. See State v. Jones, Fla.1967, 204 So.2d 515, 519.
Affirmed.